[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                                                               FILED
                     ________________________         U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                           No. 06-14550                  FEBRUARY 1, 2007
                       Non-Argument Calendar             THOMAS K. KAHN
                                                              CLERK
                     ________________________

                      DOJ No. OCAHO-05B00028

DANIEL OJEDA-OJEDA,
ALFREDO GONZALEZ-GONZALEZ,
et al.,

                                                    Petitioners,

                                 versus

EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,
OFFICE OF THE CHIEF ADMINISTRATIVE HEARING OFFICER,
et al.,

                                                    Respondents.

                     ________________________

                 Petition for Review of a Decision of the
                           Department of Justice
                      _________________________

                           (February 1, 2007)

Before DUBINA, BLACK and MARCUS, Circuit Judges.

PER CURIAM:
       This appeal concerns a complaint brought by petitioners, who are 17

residents of Puerto Rico, against respondents, Booth Farms, L.P., alleging

discrimination on the basis of citizenship. Complainants traveled from Puerto

Rico to the State of Georgia in September 2003 to work for Booth Farms under a

contract approved by the United States Department of Labor. Complainants allege

that Booth Farms discriminated against them and terminated their employment.

Larry Booth (“Booth”) responded to the complainants’ allegations with a pro se

letter, indicating a general denial on behalf of his company, Booth Farms.1

       After reviewing the record, including the final order on summary

disposition entered on June 28, 2006, as well as all subsidiary orders entered in

this cause, and the petitioners’ brief, we conclude that the reasons Booth gave for

terminating petitioners were not a pretext for discrimination. It is evident to us

from the record that Booth terminated the complainants’ employment due to poor

performance. Specifically, the Puerto Rican petitioners were not as productive as

the Mexican workers. Because petitioners have failed to demonstrate that Booth’s

reasons for terminating them were pretextual, or otherwise demonstrated that he




       1
                  We also observe from the record that respondents, for whatever reason, did not
file a brief in response to the petition for review.


                                                 2
acted with the intent to discriminate against them on the basis of their citizenship

status, we deny the petition for review.

      PETITION DENIED.




                                           3